FILED
                             NOT FOR PUBLICATION                            JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREE SUSANTO,                                  No. 08-71586

               Petitioner,                       Agency No. A097-195-319

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Andree Susanto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and deny the petition for review.

      The record does not compel the conclusion that the attack and robbery

Susanto endured, the incident when individuals banged on the gate to his family’s

property and threw rocks at his home, and the incident when some individuals beat

someone at his church, even when considered cumulatively, rise to the level of

persecution. See id. at 1059-60; Khup v. Ashcroft, 376 F.3d 898, 903-04 (9th Cir.

2004) (finding that where “reasonable minds could differ” on whether a petitioner

has endured persecution, “the record does not compel a finding that it does”). In

addition, even as a member of a disfavored group, the record does not compel the

conclusion that Susanto demonstrated a sufficiently individualized threat of

persecution to establish a well-founded fear of persecution. Cf. Sael v. Ashcroft,

386 F.3d 922, 927-29 (9th Cir. 2004). Further, the record also does not compel the

conclusion that there is a pattern or practice of persecution against ethnic Chinese

Christians in Indonesia. See Wakkary, 558 F.3d at 1060-62. Accordingly,

Susanto’s asylum claim fails.

      Because Susanto failed to establish his eligibility for asylum, he necessarily

failed to meet the higher standard of eligibility for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2                                    08-71586
      Finally, substantial evidence supports the agency’s finding that Susanto did

not establish a clear probability of torture upon return to Indonesia. See Wakkary,

558 F.3d at 1067-68. Accordingly, his CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                   08-71586